DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 1/27/2020.  As directed by the amendment, claims 1, 4, 5, 8-11, 13 and 15 have been amended, claims 3 and 12 have been cancelled, and claims 22 and 23 have been added. As such, claims 1, 2, 4-11 and 13-23 are pending in the instant application.

Claim Objections
Claim 21 objected to because of the following informalities:  there is an errant backslash at the end of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-10 and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,919,119. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than, and thus fully anticipate, the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 7, the body of the specification does not disclose the embodiment with a ridge having “the same flexibility in all axes,” and given the presence of the ridge as a layer of additional 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 18, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 5 recites “another tactile indication of the depth of insertion,” but an initial/first tactile indication of the depth of insertion was not recited. To address this rejection, Applicant could amend the claim to read “a depth of insertion.”

Claim 23 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, claim 23 will be considered dependent on claim 9, which provides the requisite antecedent basis. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 22 and 23, there is nothing in the claims to differentiate what is “a superior side” (e.g. for instance, in the patented claims, the superior side was that side/portion that included the ridge); therefore, the angle being oriented to the “superior side” means nothing/fails to further limit the independent claims, because the “superior” side could be any side, and the angle already has to be toward a side, which could be simply labeled “the superior side” (a label is not structure). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 

Claim Interpretation
The specification defines a “bougie” as “any device used as a guide to aid insertion of other medical appliances via the oral cavity or other potential anatomical space,” see instant para [0023]. Since it was well known in the art before the effective filing date of the claimed invention that laryngeal airway masks (LMAs) and similar airway devices are used to a guide to aid insertion of other medical appliances, e.g. endotracheal tubes or endoscopes, via the oral cavity, see e.g. Murray (US 2009/0000622 A1; “LMAs are used…to allow insertion of endotracheal tubes, or other medial [sic] instruments into the laryngeal opening and/or trachea of the patient,” para [0002]) or Cook (US 2009/0090356 A1; “an artificial airway device…which assists in medical instruments, such as intubation tubes, passing from the airway into the laryngeal opening (glottis),” para [0002]), these airway devices thus comprehend a bougie as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8, 9, 11, 13, 14, 16, 17, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasir et al. (US 2013/0092172 A1; hereinafter “Nasir”).
Regarding claim 1, Nasir discloses a bougie (airway 2010 OR airway 3310) (Figs. 47-48 OR Figs. 92-94) comprising: 
a flexible elongated distal portion (comprising cuff 2018/3318) (para [0034]); and 
a flexible elongated main portion (comprising airway tube 2012/3312) (para [0034]) coupled to the distal portion (Figs. 47-48 OR Figs. 93-94), a longitudinal axis of the distal portion being at an angle relative to a longitudinal axis of the main portion (Fig. 48 OR Fig. 92; para [0035]), the main portion being longer than the distal portion (Figs. 47-48 OR Figs. 93-94), 
the main portion including one or more pairs of concave finger grooves (the pair of grooves/convexities located forward of shoulders 2026 as seen in Fig. 47, which are fully capable of having an attendant’s fingers positioned therein, as there is nothing that would prevent such positioning OR the upper and lower pairs of spaces between ribs 3360 as seen in Figs. 91-94), each pair including a finger groove on a left side and on a right side of a ridge (raised portion 2038 OR inflation line 3327 or gastric channel 3380) running along the main portion (Fig. 47 OR Fig. 94), the finger grooves and the ridge providing a tactile indication of an axial orientation of the bougie and the finger grooves providing a tactile indication of a depth of insertion of the bougie into a patient's trachea (the claimed functionality flows directly from the grooves and ridge being arranged as recited above; therefore, the grooves and ridge of Nasir are fully capable of providing the same functionality because they are arranged as claimed, that is, for the embodiment of Figs. 47-48, an attendant with their fingers in the grooves forward of the shoulders knows the relative axial angle of the airway and can move their fingers to touch the ridge to know if cuff is facing up or down, and they know the depth is whatever the distance is to the shoulders, and similarly with the embodiment of Figs. 93-94, an attendant with their fingers in between the ribs can slide to touch the inflation or gastric line and know the axial angle based on that, and they know the depth based on between which ribs they are holding).
Regarding claim 2, Nasir discloses the bougie of Claim 1, wherein there is one pair of finger grooves (see the embodiment of Figs. 47-48).
Regarding claim 4, Nasir discloses the bougie of Claim 1, wherein there are two or more pairs of finger grooves and each of the two or more pairs of finger grooves are equally spaced from each other along a length of the main portion so as to provide a tactile indication of the depth of insertion (see the embodiment of Figs. 93-94).  
Regarding claim 5, Nasir discloses the bougie of Claim 1, wherein the ridge protrudes from a circular or elliptical cross section of the main portion along a plane that intersects and is parallel to the longitudinal axis of the flexible elongated distal portion (see the embodiment of Fig. 48).  
Regarding claim 6, Nasir discloses the bougie of Claim 1, wherein the ridge extends radially out from the main portion a radial distance that is less than half a diameter of a cross section of the main portion (Fig. 48 OR Fig. 92).
Regarding claim 8, Nasir discloses a bougie (airway 2010 OR airway 3310) (Figs. 47-48 OR Figs. 92-94) comprising: 
a flexible elongated main portion (comprising airway tube 2012/3312) (para [0034]); 
a ridge (raised portion 2038 OR inflation line 3327 or gastric channel 3380)  running along a side of the flexible elongated main portion parallel to a longitudinal axis of the flexible elongated main portion (Figs. 47-48 OR Figs. 92-94) and arranged to provide a tactile indication of an axial orientation of the bougie (see discussion above regarding claim 1), the ridge being recognizable to human touch even when obscured from view (by virtue of protruding from the surface of the airway, either the raised portion or the inflation line or gastric channel are fully capable of the claimed functionality), the ridge further providing improved grip when the bougie becomes slippery (by virtue of protruding from the surface of the airway, either the raised portion or the inflation line or gastric channel are fully capable of the claimed functionality); and 
the main portion having one or more pairs of finger grooves (the pair of grooves/convexities located forward of shoulders 2026 as seen in Fig. 47, which are fully capable of having an attendant’s fingers positioned therein, as there is nothing that , each pair of finger grooves including a finger groove on a left side and on a right side of the ridge (Fig . 47 OR Fig. 92).
Regarding claim 9, Nasir discloses the bougie of Claim 8, further comprising a flexible elongated distal portion (comprising cuff 2018/3318) (para [0034]) coupled to the flexible elongated main portion (Figs. 47-48 OR Figs. 93-94), a longitudinal axis of the distal portion being at an angle relative to a longitudinal axis of the main portion (Fig. 48 OR Fig. 92; para [0035]), wherein the flexible elongated main portion is longer than the flexible elongated distal portion (Figs. 47-48 OR Figs. 93-94).
Regarding claim 11, Nasir discloses the bougie of Claim 8, further comprising one or more raised features (ribs 2060 in the embodiment of Figs. 47-48 OR shoulders 3326 in the embodiment of Figs. 93-94) along a left and a right side of the flexible elongated main portion (Figs. 47-48 OR Figs. 93-94).
Regarding claim 13, Nasir discloses the bougie of Claim 8, further comprising two pairs of finger grooves, and wherein each of the two pairs of finger grooves includes a row of finger grooves running parallel to a longitudinal axis of the main portion and where the finger grooves in each row are equally spaced along a length of the flexible elongated main portion so as to provide [another] tactile indication of the depth of insertion (see the embodiment of Figs. 93-94 and discussion above regarding claim 1).
Regarding claim 14, Nasir discloses the bougie of Claim 8, wherein a proximal end of the bougie (to the left in the Figs.) includes texture (ribs 2060 in the to aid in removal of the bougie from a patient's airway (the ribs provide additional grip that can be gasped by an attendant during withdrawal of the airway, as there is nothing that would prevent this).
Regarding claims 16 and 17, Nasir discloses the bougie of Claims 1, 8 and 15, wherein the ridge is continuous (Fig. 47 OR 94).  
Regarding claims 22 and 23, Nasir discloses the bougie of Claims 1 and, as best understood, 9, wherein the angle is oriented toward a superior side (facing up in Fig. 48 OR 92) of the main portion.  

Allowable Subject Matter
If the subject matter of claim 10 were included in claims 1 and 8, and a terminal disclaimer filed to obviate the double patenting rejection, the claims would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching finger grooves on a bougie: Tupper (US 2009/0312784 A1); Frova (US 2002/0077655 A1). Additional references teaching bougie with finger grooves and a ridge: Poulsen et al. (US 2010/0307488 A1; Figs. 6-7); Levitan (US 2014/0283821; Figs. 1-2). Additional references teaching a bougie with a ridge: Fisher et al. (US 5,323,771); Sniadach (US 6,718,970 B2). References teaching a grip for a bougie: Kunin (US 2005/0137527 A1); Cairns (US 2016/0008593 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHRYN E DITMER/Primary Examiner, Art Unit 3785